department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc internal_revenue_service national_office field_service_advice number release date memorandum for from subject deborah a butler assistant chief_counsel field service cc dom fs proc sec_6425 adjustment of overpayment of estimated income_tax this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative state y year year year year year year year dollar_figurea dollar_figureb issue s dollar_figurec dollar_figured did x authorize the transfer of dollar_figureb from its year estimated_tax payments to pay other assessed liabilities if the transfer of dollar_figureb million was not authorized is x now entitled to a credit election or refund with respect to that amount conclusion x authorized and directed the transfer of the dollar_figureb from its year overpaid estimated_taxes payments to other assessed liabilities even if the transfer was erroneous x is not entitled to any refund or credit-elect with respect to that amount facts x files its federal_income_tax returns on a calendar_year basis on march year x filed form_7004 application_for automatic_extension of time to file corporation income_tax return and a form_4466 corporation application_for_quick_refund of overpayment of estimated_tax the form_4466 indicated an overpayment of x’s federal income taxes for year in the amount of dollar_figurea based on its expected income_tax_liability three days later x’s deputy conservator and chief_executive_officer y directed the internal_revenue_service service by letter dated march year to withhold dollar_figureb of the refund pending potential assessments from the service’s ongoing examination the remainder of the refund was to be mailed to x in conservation on march year the service refunded the difference between the adjustment x had applied for and the amount x had directed the service to withhold as instructed the service withheld dollar_figureb and on april year transferred a portion of those monies to x’s excise_tax accounts for year sec_2 and currently under examination on may year x sent a second letter to the service reiterating its instructions that dollar_figureb were to be withheld pending potential assessments from the ongoing examinations in this second letter x stated it would not demand payment within the next sixty days prior to filing form_4466 x had been placed in conservatorship pursuant to court order creditors and the public at the time the conservatorship order was entered x’s calendar_year sec_1 and were under audit thereafter the service expanded its audit to include later year sec_3 through the service assessed dollar_figurec in excise_taxes for year sec_1 through on june year four days later on june the monies that had been transferred to the year and year excise_tax accounts were credited against these assessments the remaining portion of the dollar_figureb which had been withheld from the allowed adjustment of overpaid estimated_taxes was transferred and credited on this same date june year against the excise_tax assessments the service notified x of the credit transfer as part of its demand for payment of whatever excise_taxes remained outstanding x filed its year form_1120 on september year and claimed as a refund a portion of the dollar_figureb in estimated_tax it had paid during year the balance dollar_figured x elected to use as a credit against estimated_tax liabilities for the succeeding year however x received no refund and nothing was credited to its estimated_tax liabilities because the service had previously adjusted x’s estimated_tax payments downward pursuant to its form_4466 crediting dollar_figureb against assessed excise_tax in september of year x filed a form_1120 for year reflecting as a payment of tax the credit elect taken on its year form_1120 since x’s year account was not overpaid the credit elect was in effect disallowed accordingly x received a notice_and_demand for unpaid year income taxes plus penalties and interest x now claims that because the service failed to act upon its form 4466-the application_for adjustment of overpaid estimated tax-within days from the filing_date of the application the service was prohibited from crediting dollar_figureb of that adjustment against its outstanding excise_tax liabilities according to x dollar_figureb remains an estimated_tax overpayment for year and must be credited pursuant to its election to the succeeding year’s estimated_tax liability in addition x claims that its letters directing the service to apply dollar_figureb of the adjustment to pending assessments in the ongoing examination meant crediting to year which was not under audit at the time x further contends that its express statement it would not demand payment of this amount within the next days did not relieve the service of its obligation to comply with the time limits of sec_6425 law and analysis sec_6425 allows a corporation which overpays its estimated income_tax to file an application_for an adjustment quick refund of the overpayment thus sec_6425 provides in part that a corporation may after the close of the taxable_year and on or before the 15th day of third month thereafter and before the day on which it files a return for such taxable_year file an application_for an adjustment of an overpayment of estimated income_tax for such taxable_year an additional overpayment from x’s form_1120 for year was applied in december year to fully pay the excise_tax accounts the statute further provides that w ithin a period of days from the date on which an application_for an adjustment is filed the secretary shall make to the extent he deems practicable in such period a limited examination of the application and shall determine the amount of the adjustment upon the basis of the application and the examination code sec_6425 while the secretary has the express authority to disallow without further action any application which he finds contains material omissions or errors which he deems cannot be corrected within such days ibid if he allows the adjustment t he secretary within the day period may credit the amount of the adjustment against any liability in respect of an internal revenue tax on the part of the corporation and shall refund the remainder to the corporation id sec_6425 although the statute provides that within the days from the date of the application the secretary shall act upon the same and may credit the adjustment against any liability the statute provides no sanction for failure to act the statute does not bar the service from later crediting the amount of adjustment against any liability and the plain language of the statute does not provide that outside the days the amount taxpayer has applied for shall be automatically refunded here the service made every effort and indeed followed to the letter x’s instructions for the adjustment of overpaid estimated income_tax the service withheld dollar_figureb pending potential assessments from the ongoing examination and refunded the remaining adjustment to x well within the time limits of sec_6425 letters dated march and may year the service transferred a large portion of the dollar_figureb within the statutory 45-day period as an advance_payment or deposit against the pending assessments and when the excise_taxes in the ongoing examination were assessed on june year the service credited those remittances and the remaining amount of the dollar_figureb withheld from x’s adjustment against the outstanding assessed liabilities while not within the time limits of sec_6425 this crediting occurred pursuant to x’s instructions and is simply not sanctionable in a similar provision for quickie refunds resulting from net_operating_loss carrybacks and carrybacks of investment tax_credits code sec_6411 requires that within days from the filing_date of the application the secretary shall act upon the application in construing this statute the courts have held that the secretary’s failure to act within the time limits is without remedy see trif-tee inc the facts could be construed to show x and the service agreeing to an arrangement under which x remitted and the service accepted dollar_figureb as a deposit in the nature of a cash bond prior to the service’s assessment of the excise_taxes see 323_us_658 under revproc_84_58 a taxpayer under audit who expects to receive an adverse determination must expressly designate the remittance as a deposit when a deposit is made in accordance with this revenue_procedure it is returnable on demand without interest until such time as the service is authorized to make the assessment 492_fsupp_530 d n c aff’d without opinion 628_f2d_1351 4th cir cert_denied u s the same would hold true here sec_6425 is simply not enforceable by the taxpayer in fact sec_1_6425-1 prohibits relief in court from an erroneous disallowance of a sec_6425 application as to any amount sought to be recovered therein see also 692_fsupp_437 m d pa an untimely crediting of an adjustment similarly should not be actionable moreover x was not heard to complain when the service refunded only a portion of the adjustment applied for on the form_4466 that partial refund occurred within the 45-day time limit and x responded in writing reiterating earlier instructions that the service was to withhold dollar_figureb pending potential assessments from the ongoing examination letter dated may year x expressly stated we will not demand payment of the said funds within the next sixty days ibid here the statutory time periods of sec_6425 were waived by voluntary agreement absent some affirmative indication of congress’ intent to preclude waiver the supreme court has presumed that statutory provisions are subject_to waiver by voluntary agreement of the parties see eg 475_us_717 prevailing_party in civil-rights action may waive its statutory eligibility for attorneys’ fees the statutory terms of sec_6425 describe no circumstances which foreclose the recognition of a waiver and the legislative_history says nothing to prohibit it s rep no 90th cong 2d sess 1968_2_cb_790 conf_rep no 90th cong 2d sess 1968_2_cb_801 therefore waiver is permissible and has occurred here the facts show x knowingly and voluntarily waived any requirement that the service act within days upon the dollar_figureb the service was to withhold for later crediting forty-five days after filing the application x expressly states we will not demand payment of the said funds within the next sixty days letter dated may year thus x waived any statutory rights it may have had with respect to a quick refund the service accordingly applied the dollar_figureb as a credit against x’s assessed but unpaid excise_tax liabilities on june year were x entitled to have the credit against excise_tax liabilities reversed the service may nevertheless offset the concomitant overpayments that would be shown on the year return against the same assessed excise_tax liabilities pursuant to code sec_6402 sec_6402 provides that i n the case of any overpayment the secretary within the applicable statute_of_limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person sec_6402 authorizes the secretary to prescribe regulations for the crediting against estimated_tax for any year the amount determined by the taxpayer or the secretary to be an these instructions repeat those of an earlier letter dated march year overpayment of the income_tax for a preceding_taxable_year and in this regard sec_301_6402-3 provides that n otwithstanding a taxpayer’s indication on its return that all or part of the overpayment shown on the return is to be applied to its estimated_tax for the succeeding taxable_year the internal_revenue_service may credit any overpayment against f irst any outstanding liability only the balance if any of the overpayment remaining shall be treated in the manner so elected ibid in all events even if sec_6425 were construed to prohibit untimely crediting the service would nevertheless be entitled to offset x’s overpayments against x’s excise_tax liabilities sara m coe chief procedural branch cc dom fs proc
